DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I and species in the reply filed on 05/05/2021 is acknowledged. 
Per conversion with Attorney of Record Mr. Phillips on 05/05/2021, applicant confirmed to elect Mg dihalide, Ti halide, diethyl carbonate and one internal electron donor 1,3-diether compound.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits.
The Examiner requests that Applicant elect a single disclosed species or a single grouping of patentably indistinct species.
Applicant elected groupings of patentably indistinct species for titanium compound, magnesium compound, halogen compound resulted from these magnesium and/or titanium compounds, and internal electron donor.

In this case, the examiner found Ti halide, Mg dihalide and 1,3-diether species in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion below.
Claims 1, 3-5 and 8 are readable on the elected Group and species.
Claims 2, 6-7 and 9-14 are withdrawn from consideration as non-elected Group and species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fushimi et al. (US 5,476, 825).
Regarding claim 1, Fushimi et al. teach catalyst for olefin polymerization comprising titanium halide such as TiCl4 (applicant’s elected titanium halide)(col.3, line 3), magnesium halides such as magnesium chloride (applicant’s elected magnesium dihalide)(col. 2, line 38), electron donating compounds including diethyl carbonate (applicant’s elected carbonate compound) and 2,2-dimethoxypropane having the structure as shown below (applicant’s elected 1,3-diether compound):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claims 3-5 and 8, as discussed above, the catalyst taught by Fushimi et al. comprises diethyl carbonate (applicant’s elected carbonate compound) and 2,2-dimethoxypropane having the structure as shown below (applicant’s elected 1,3-diether compound) as the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732